Exhibit 10.10

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT (“Agreement”), made and entered into this 9th day of October,
2006 (the “Effective Date”), by and between Ferrellgas, Inc. (the “Company”) and
James E. Ferrell (the “Executive”);

 

WITNESSETH THAT:

 

WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service in the event of a Change in Control (as defined below); and

 

WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED by and between the parties as follows:

 

1.             Agreement Term.  The “Agreement Term” shall begin on the
Effective Date and shall continue through December 31, 2007, subject to the
following:

 

(a)           As of December 31, 2007, and on each December 31 thereafter, the
Agreement Term shall automatically be extended for one additional year unless,
not later than the preceding June 30, either party shall have given notice that
such party does not wish to extend the Agreement Term.

 

(b)           If a Change in Control occurs during the Agreement Term (as it may
be extended from time to time), the Agreement Term shall continue for a period
of twenty-four calendar months beyond the calendar month in which such Change in
Control occurs and, following an extension in accordance with this subparagraph
(b), no further extensions shall occur under subparagraph 1(a).

 

2.             Certain Definitions.  In addition to terms otherwise defined
herein, the following capitalized terms used in this Agreement shall have the
meanings specified:

 

(a)           Cause.  The term “Cause” shall mean:

 

(i)            the willful and continued failure by the Executive to
substantially perform his duties for the Company (other than any such failure
resulting from the Executive’s being disabled) within a reasonable period of
time after a written demand for substantial performance is delivered to the
Executive by the Board of Directors of the Company (the “Board”), which demand
specifically identifies the

 

--------------------------------------------------------------------------------


 

manner in which the Board believes that the Executive has not substantially
performed his duties;

 

(ii)           the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or

 

(iii)          the engaging by the Executive in egregious misconduct involving
serious moral turpitude to the extent that, in the reasonable judgment of the
Board, the Executive’s credibility and reputation no longer conform to the
standard of the Company’s executives.

 

For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

 

(b)           Change in Control.  The term “Change in Control” shall mean any of
the following that occur after the Effective Date:

 

(i)            any merger or consolidation of Ferrell Companies, Inc. in which
such entity is not the survivor;

 

(ii)           any sale of all or substantially all of the common stock of
Ferrell Companies, Inc. by the Employee Stock Ownership Trust;

 

(iii)          a sale of all or substantially all of the common stock of
Ferrellgas, Inc.;

 

(iv)          a replacement of the Company as the General Partner of Ferrellgas
Partners, L.P.; or

 

(v)           a public sale of at least 51 percent of Ferrell Companies, Inc.
equity.

 

(c)           COBRA.  The term “COBRA” means continuing group health coverage
required by section 4980B of the Code or sections 601 et. seq. of the Employee
Retirement Income Security Act of 1974, as amended.

 

(d)           Code.  The term “Code” means the Internal Revenue Code of 1986, as
amended.

 

(e)           Covered Termination.  The Executive will incur a “Covered
Termination” upon his Termination Date if the Termination Date occurs (i) during
the Agreement Term, (ii) upon or following a Change in Control, and (iii) on
account of termination of employment by the Executive for Good Reason or by
Company for reasons other than for Cause.

 

2

--------------------------------------------------------------------------------


 

(f)            Good Reason.  The term “Good Reason” shall mean:

 

(a)           The relocation of the Executive’s principal office location to a
location which is more than 50 highway miles from the location of the
Executive’s principal office location immediately prior to the Change in
Control; or

 

(b)           A reduction in excess of 10% in the Executives’ base salary and
target incentive potential as compared to his base salary and target incentive
in effect immediately prior to the Change in Control.

 

(g)           Termination Date.  The term “Termination Date” means the date on
which the Executive’s employment with the Company and its affiliates terminates
for any reason, including voluntary resignation.  If the Executive becomes
employed by the entity into which the Company merged, or the purchaser of
substantially all of the assets of the Company, or a successor to such entity or
purchaser, the Executive’s Termination Date shall not be treated as having
occurred for purposes of this Agreement until such time as the Executive
terminates employment with the successor and its affiliates (including, without
limitation, the merged entity or purchaser).  If the Executive is transferred to
employment with an affiliate (including a successor to the Company, and
regardless of whether before, on, or after a Change in Control), such transfer
shall not constitute the Executive’s Termination Date for purposes of this
Agreement.

 

3.             Payments and Benefits.  If a Covered Termination occurs, the
Executive shall be entitled to the following payments and benefits, conditioned
upon the Executive signing an Agreement and Release:

 

(a)           The Executive will be entitled to a payment equal to two times the
Executive’s annual base salary in effect immediately prior to the Change in
Control;

 

(b)           The Executive will be entitled to a payment equal to two times the
Executive’s target bonus, at his target bonus rate in effect immediately prior
to the Change in Control; and

 

(c)           For the two year period following the Termination Date, the
Executive shall be entitled to receive reimbursement (grossed-up for taxes) for
group medical coverage for himself and his dependents which is not materially
less favorable to the Executive than the group medical coverage which was
provided by the Company to the Executive immediately prior to the Change in
Control.  The coverage provided pursuant to this subparagraph (c) shall be part
of, and not in addition to, any coverage to which the Executive (or his
dependents) are entitled to receive pursuant to COBRA.

 

Payments pursuant to subparagraphs (a) and (b) next above shall be made in
substantially equal monthly installments beginning with the month following the

 

3

--------------------------------------------------------------------------------


 

month in which the Termination Date occurs; provided, however, that, to the
extent required by section 409A of the Code, payments for the six month period
beginning on the Termination Date shall be made in a lump sum on the date that
is six months and one day after the Termination Date.

 

4.             Mitigation.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise.  None of the Company or any of its affiliates shall be entitled to
set off against the amounts payable to the Executive under this Agreement any
amounts owed to the Company or any of its affiliates by the Executive, any
amounts earned by the Executive in other employment after his Termination Date,
or any amounts which might have been earned by the Executive in other employment
had he sought such other employment.

 

5.             Tax Payments.  If:

 

(a)           any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or trusts established by the Company or by any affiliate
(the “Payments,” which shall include, without limitation, the vesting of an
option or other non-cash benefit or property) are subject to the tax imposed by
section 4999 of the Internal Revenue Code of 1986 or any successor provision to
that section; and

 

(b)           reduction of the Payments to the amount necessary to avoid the
application of such tax would result in the Executive retaining an amount that
is greater than the amount he would retain if the Payments were made without
such reduction but after the reduction for the amount of the tax imposed by
section 4999;

 

then the Payments shall be reduced to the extent required to avoid application
of the tax imposed by section 4999.  The Executive shall be entitled to select
the order in which payments are to be reduced in accordance with the preceding
sentence.  Determination of whether Payments would result in the application of
the tax imposed by section 4999, and the amount of reduction that is necessary
so that no such tax would be applied, shall be made, at the Company’s expense,
by the independent accounting firm employed by the Company immediately prior to
the occurrence of the Change in Control.

 

6.             Other Benefits.  Except as may be otherwise specifically provided
in an amendment of this Agreement adopted in accordance with paragraph 10, in
the event of a Covered Termination, the Executive shall not be eligible to
receive any benefits that may be otherwise payable to or on behalf of the
Executive pursuant to the terms of any severance pay arrangement of the Company
(or any affiliate of the Company), including any arrangement of the Company (or
any affiliate of the Company) providing benefits upon involuntary termination of
employment.

 

4

--------------------------------------------------------------------------------


 

7.             Withholding.  All payments to the Executive under this Agreement
will be subject to all applicable withholding of applicable taxes.

 

8.             Assistance with Claims.  The Executive agrees that, for the
period beginning on the Effective Date, and continuing for a reasonable period
after the Executive’s Termination Date, the Executive will assist the Company
and its affiliates in defense of any claims that may be made against the Company
or its affiliates and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to services performed by the Executive
for the Company or its affiliates.  The Executive agrees to promptly inform the
Company if he becomes aware of any lawsuits involving such claims that may be
filed against the Company or its affiliates.  The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of his reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses.  For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance.  The Executive also agrees to promptly inform the
Company if he is asked to assist in any investigation of the Company or its
affiliates (or their actions) that may relate to services performed by the
Executive for the Company or its affiliates, regardless of whether a lawsuit has
then been filed against the Company or its affiliates with respect to such
investigation.

 

9.             Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

 

10.           Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.  Without limiting the generality of the foregoing, it is the
intent of the parties that all payments hereunder comply with the requirements
of section 409A of the Code and applicable guidance issued thereunder and, to
the extent applicable, this Agreement shall be amended as the parties deem
necessary or appropriate to comply with the requirements of section 409A and
applicable guidance issued thereunder in a manner that preserves to the extent
possible the intended benefits of this Agreement for the parties.

 

11.           Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Kansas, without regard to
the conflict of law provisions of any state.

 

12.           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision

 

5

--------------------------------------------------------------------------------


 

of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

13.           Obligation of Company.  Except as otherwise specifically provided
in this Agreement, nothing in this Agreement shall be construed to affect the
Company’s right to modify the Executive’s position or duties, compensation, or
other terms of employment, or to terminate the Executive’s employment.  Nothing
in this Agreement shall be construed to require the Company or any other person
to take steps or not take steps (including, without limitation, the giving or
withholding of consents) that would result in a Change in Control.

 

14.           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

15.           Successors, Assumption of Contract.  This Agreement is personal to
the Executive and may not be assigned by the Executive without the written
consent of the Company.  However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution; provided that the Executive shall
have the right at any time and from time to time, by notice delivered to the
Company, to designate or to change the beneficiary or beneficiaries with respect
to such benefits.  This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, subject to the following:

 

(a)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

 

(b)           After a successor assumes this Agreement in accordance with this
paragraph 15, only such successor shall be liable for amounts payable after such
assumption, and no other companies (including, without limitation, the Company
and any other predecessors) shall have liability for amounts payable after such
assumption.

 

(c)           Notwithstanding the foregoing provisions of this paragraph 15, if
the successor is required to assume the obligations of this Agreement under

 

6

--------------------------------------------------------------------------------


 

subparagraph (a), and fails to execute and deliver to the Executive a written
acknowledgment of the assumption upon the Change in Control or, if later,
promptly following demand by the Executive for execution and deliver of such an
acknowledgment, then the successor shall not be substituted as the Company, the
Executive shall be entitled to payments and benefits as provided under paragraph
3, and if the Executive is then employed by the Company (or successor), the
Executive’s employment shall be deemed to have been terminated by the Company
under circumstances described in clause 4(I), and the Executive shall not be
required to perform services under this Agreement after such deemed termination.

 

16.           Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:

 

(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

 

(b)           in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

 

(c)           in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

to the Company:

 

Gene Caresia

Vice President, Human Resources

7500 College Blvd, Suite 1000

Overland Park, Kansas   66210

 

or to the Executive:

 

[address to be inserted]

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

 

7

--------------------------------------------------------------------------------


 

17.           Arbitration of All Disputes.  Any controversy or claim arising out
of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Overland Park, Kansas by three
arbitrators.  Except as otherwise expressly provided in this paragraph 17, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect.  One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators.  If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.

 

18.           Survival of Agreement.  Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.

 

19.           Entire Agreement.  Except as otherwise provided herein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or contemporaneous agreements, if
any, between the parties relating to the subject matter hereof; provided,
however, that nothing in this Agreement shall be construed to limit any policy
or agreement that is otherwise applicable relating to confidentiality, rights to
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and its affiliates.

 

20.           Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.

 

 

 

/s/ James E. Ferrell

 

EXECUTIVE

 

 

 

 

 

FERRELLGAS, INC.

 

 

 

By

 

 

Its

 

 

8

--------------------------------------------------------------------------------